Dismissed and Opinion Filed November 4, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00391-CV

               COLLEEN CRAWFORD, Appellant
                            V.
  MCKINNEY MILLENNIUM II LP, INDIVIDUALLY AND D/B/A POST
OAK APARTMENTS, ALPHA BARNES REAL ESTATE SERVICES, LLC,
 INDIVIDUALLY AND D/B/A POST OAK APARTMENTS, AND ALPHA-
   BARNES REAL ESTATE SERVICES II, LLC, INDIVIDUALLY AND
           D/B/A POST OAK APARTMENTS, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02495-2020

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                           Opinion by Justice Osborne
      By motion filed October 25, 2021, appellant informs the Court that the parties

have settled the case, and she requests the appeal be dismissed. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a).


                                          /Leslie Osborne//
                                          LESLIE OSBORNE
210391f.p05                               JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

COLLEEN CRAWFORD, Appellant                 On Appeal from the 471st Judicial
                                            District Court, Collin County, Texas
No. 05-21-00391-CV         V.               Trial Court Cause No. 471-02495-
                                            2020.
MCKINNEY MILLENNIUM II LP,                  Opinion delivered by Justice
INDIVIDUALLY AND D/B/A                      Osborne, Justices Pedersen, III and
POST OAK APARTMENTS,                        Reichek participating.
ALPHA BARNES REAL ESTATE
SERVICES, LLC, INDIVIDUALLY
AND D/B/A POST OAK
APARTMENTS, AND ALPHA-
BARNES REAL ESTATE
SERVICES II, LLC,
INDIVIDUALLY AND D/B/A
POST OAK APARTMENTS,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this 4th day of November, 2021.




                                      –2–